                 Case 3:18-cr-00066-MCR Document 33 Filed 02/12/19 Page 1 of 2


                           United States District Court
                             CRIMINAL MINUTES - SENTENCING AND JUDGMENT

Time Commenced: 2:01 pm                                                                 Case No. 3:18cr66-MCR
Time Concluded: 2:55 pm                                                                 Date    February 12, 2019


 PROCEEDINGS: Sentencing Hearing (continued from January 18, 2019)
 Sentence imposed as to Count(s) 1-4 : Custody of BOP for 60 months; supervised release for 3 years; fine
 waived; restitution $ 143,000.04 (Joint & Several w/Christopher Carter 3:18cr66-MCR and Interest is waived) and
 SMA of $ 400 (due immediately). Dft shall self-surrender to BOP facility by noon on May 13, 2019. Forfeiture
 Money Judgment for $80,544.44 entered today. SEE FORMAL JUDGMENT. Gvt Exhibits admitted during
 January hearing placed in clerk’s secured storage (1 binder).
 PRESENT:                      HONORABLE.           M. Casey Rodgers , U.S. DISTRICT JUDGE
   Greg Newsome                     Susan Simms                     Donna Boland              Jeffrey Tharp
 Probation Officer                   Deputy Clerk                    Court Reporter         Asst. U.S. Attorney



 U.S.A v. (DEFENDANT LISTED BELOW)                                ATTORNEYS FOR DEFENDANT

 (1)     Jerry T. Vertefeuille                                    (1)  Charles Wiggins
   U present     custody      bond      U    O/R                    U present   apptd.      U    retained


 U     DFT has read the presentence investigation (PSR) report and has discussed it with his/her attorney.

 U     DEFENDANT ADJUDICATED GUILTY OF COUNT(S):                        1-4           ; SENTENCE IMPOSED:

 U     DFT remanded to custody of Bureau of Prisons on count(s):

                1-4      imprisonment for a term of     60    months

               with said sentences to run     U    concurrently or          consecutively

 U     Court recommends place of incarceration at or near FPC Pensacola, FL or FPC Maxwell AFB,
       Montgomery, AL                                    .

 U     Additional recommendation:
        U Residential Drug Abuse Program (RDAP) while in custody of BOP
        U Complete Drug Education Classes & Participate in BOP’s nonresidential drug abuse treatment program
        U Dft identified as needing substance abuse treatment both during incarceration and at a reentry center
          Complete GED classes
          Mental Health Evaluation and/or Treatment while in the custody of BOP
          Sex Offender Treatment Programming
          Cognitive Behavioral Therapy Programming
          Other:

 U     FINE PAYMENT :        U Fine      waived ;       Fine $          ;   U SMA OF $ 400 due immediately

 U     Dft is liable for restitution of:
       $ 143,000.04              made payable to U.S. Air Force                    (Interest Waived)

 U     DFT is jointly and severally liable for restitution with    Christopher Carter in case #3:18cr67-MCR

       Restitution is DEFERRED FOR 90 DAYS
               Case 3:18-cr-00066-MCR Document 33 Filed 02/12/19 Page 2 of 2


SENTENCING MINUTES CONTINUED                                                                                     PAGE 2


U    S/R or PROBATION. Dft is under:
     U Supervised Release for a total period of 3       years as to Counts 1-4, to run concurrently
         Probation for a period of     years .
         Home Detention of         months w/ following conditions:                                               .


          With the following special conditions or modifications:

          DFT shall cooperate with the US Probation Officer and the Bureau of Immigration and Customs Enforcement
          regarding Immigration status. If deported, Dft shall not re-enter the United States without permission of the
          Attorney General or the Secretary of the Dept. of Homeland Security.
          DFT shall submit to:       testing for the use of illegal controlled substances or alcohol to excess
                  DFT shall be evaluated for substance abuse and mental health and referred to treatment as
                  determined necessary through an evaluation process. Treatment is not limited to, but may include
                  participation in a Cognitive Behavioral Therapy program
          DFT is NOT subject to drug testing–this condition is suspended based upon the Court’s determination.
      U   DFT shall participate in a program of mental health treatment.
      U   DFT shall provide requested financial information to the U.S. Probation Officer.
          DFT shall make any unpaid fine on a payment schedule to be determine by the US Probation Officer.
      U   DFT shall make any unpaid restitution on a payment schedule to be determine by the US Probation Officer.
          DFT shall cooperate with the US Probation Officer and/or the appropriate state agency in the establishment
          and enforcement of child support payments.
     U    DFT shall not open new lines of credit or charges w/o USPO’s approval or until restitution is satisfied.
     U    DFT shall not transfer or dispose of any assets w/o USPO’s approval or until restitution is satisfied.
     U    DFT shall submit to standard search of their person, property, house, vehicle, papers, computers by USPO.
          DFT shall submit to sex offender conditions (see formal judgment)
          ADDITIONAL TERMS:

U    CUSTODY STATUS
          DFT committed to the custody of the U.S. Department of Justice.
     U    DFT to surrender to USMS at Pensacola or designated institution at his/her own expense no later than
            12:00 noon      on May 13, 2019                    .
          DFT remains on bond with         the same terms and conditions or        modified terms as follows:             .
          DFT is released after meeting with Probation Officer.
     Remaining count(s)              is/are dismissed on government motion.
U    Court informs Dft of right to appeal.
            Dft request that the Clerk of Court file a notice of Appeal on his/her behalf.
U    DFT addresses the Court.
     NO FORFEITURE               U   FORFEITURE Money Judgment for $80,544.44 entered today.
                                                                               Filed in Open Court
                                                                                  2-12-2019
                                                                              Initials of Deputy Clerk sps
